Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 06/29/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “a spacer adjacent sidewalls of” in line 9.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “thin film transistor circuit of by” in line 9.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
MICRO LIGHT-EMITTING DIODE DISPLAY WITH SIDEWALL SPACER

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. [US PGPUB 20210351324] in view of Bibl et al. [US PGPUB 20180182746] and in view of Kwon et al. [US PGPUB 20170062674] (hereinafter Okuyama, Bibl and Kwon).

Regarding claim 1, Okuyama teaches a micro light emitting diode pixel structure (Para 41/44), comprising:
a micro light emitting diode device (10, Para 44, Fig. 1B); 
a spacer (16 or 18 or 18/19, Para 42) adjacent sidewalls of the micro light emitting diode (Fig. 1B –where adjacent is interpreted as “near or close to”), the spacer in contact with metal pad (21, Para 55), and the spacer comprising a high refractive index material (Para 49/51/53).
Okuyama does not specifically disclose remaining limitations of claim 1.
However, Okuyama teaches the use of LED 10 in a display pixel of an image displaying apparatus (Para 41).
Referring to the invention of Bibl, Bibl teaches implementing a microLED in a display device comprising:
a backplane (102, Fig. 10), comprising:
a substrate (lowest layer of 102, Fig. 10) having an insulating layer (layers of 102 above the substrate excluding transistors formed therein) disposed thereon (Fig. 10); and
a pixel thin film transistor circuit (T2, Para 44, Fig. 10) disposed in and on the insulating layer (Fig. 10), the pixel thin film transistor circuit comprising a gate electrode and a channel (where a gate electrode and a channel is inherent to transistor); and
a front plane (structure of Fig. 10 excluding the back plane), comprising:
a metal pad (410, Para 58, Fig. 2C/10) coupled to the pixel thin film transistor circuit of the backplane (Fig. 10);
a micro light emitting diode device (400, Para 49) bonded to the metal pad (Fig. 10); 
a spacer (407, Para 58, Fig. 2C/10) adjacent sidewalls of the micro light emitting diode (Fig. 2C/10), the spacer comprising a high refractive index material (Para 58) and
an insulating layer (210, Para 71) surrounding the spacer (Fig. 10).
Furthermore, referring to the invention of Kwon, Kwon teaches a backplane (layer 101/111-117 and all the structures therein, Fig. 2B), comprising:
a glass substrate (101, Para 58) having an insulating layer (111-117) disposed thereon (Para 58-59); and
a pixel thin film transistor circuit (TFT, Para 60, Fig. 2B) comprising a gate electrode (220, Para 59) and a channel (Para 59) disposed in and on the insulating layer (Fig. 2B)
In view of such teaching by Bibl and Kwon, it would have been obvious to a person having ordinary skills in the art to implement the device of Okuyama include the teachings of Bible and Kwon based on the rationale applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
In view of such combination a person having ordinary skills in the art will understand that the limitations of claim 1 are obvious met.

Regarding claim 2, Okuyama, Okuyama teaches wherein the high refractive index material of the spacer comprises titanium oxide or silicon nitride (Para 49/51/53).

Regarding claim 3, the modified device of Okuyama teaches the micro light emitting diode pixel structure further comprising a second spacer (18; where the spacer is layer 16, Okuyama, Fig. 5) between the spacer and the insulating layer (in view of Bibl’s Fig. 10), the second spacer comprising a second high refractive index material (Okuyama, Para 18).

Regarding claim 4, Okuyama teaches a micro light emitting diode pixel structure wherein the high refractive index material of the spacer comprises titanium oxide or silicon nitride (Para 49), and wherein the second high refractive index material of the second spacer comprises titanium oxide or silicon nitride (Para 51 –where titanium oxide or silicon nitride is used for both spacers 16 and 18).

Regarding claim 5, the modified device of Okuyama specifically in view of Bibl teaches a micro light emitting diode pixel structure wherein the metal pad is coupled to the pixel thin film transistor circuit of by a reflective plate or mirror (142, Bibl Para 58, Fig. 10).

Regarding claim 6, the modified device of Okuyama specifically in view of Bibl teaches a micro light emitting diode pixel structure further comprising a transparent conducting oxide layer (318, Bibl Para 80) disposed above the insulating layer (Bibl Fig. 10).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Bibl and Kwon and further in view of Huang et al. [US PGPUB 20210358708] (hereinafter Huang).

Regarding claim 7, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the channel of the pixel thin film transistor circuit comprises a semiconducting oxide material.
However, Kwon teaches forming the channel of the transistor TFT from semiconductor material (Para 59). 
Referring to the invention of Huang, Huang teaches the use of various transistors in display devices, wherein the transistor can be a semiconductor oxide transistor (Para 4).  
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another or use of known technique/structure to improve similar devices in the same way (MPEP 2143).
In view of such a combination, a person having ordinary skills in the art will understand that the limitation of claim 7 would be met.

Regarding claim 8, the modified invention specifically in view of Huang teaches wherein the semiconducting oxide material is indium gallium zinc oxide (IGZO) (Para 4).

Regarding claim 9, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the channel of the pixel thin film transistor circuit comprises a low temperature polysilicon material.
However, Kwon teaches forming the channel of the transistor TFT from semiconductor material (Para 59). 
Referring to the invention of Huang, Huang teaches the use of various transistors in display devices, wherein the transistor can be a low temperature polysilicon transistor (Para 4).  
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another or use of known technique/structure to improve similar devices in the same way (MPEP 2143).
In view of such a combination, a person having ordinary skills in the art will understand that the limitation of claim 7 would be met.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Bibl and Kwon and further in view of Hata [US PGPUB 20190089922].

Regarding claim 10, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the micro light emitting diode device is a nanowire-based micro light emitting diode device.
Referring to the invention of Hata, Hata teaches forming display devices using various light emitting device to include microLED and micro nanowire LED.
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another (MPEP 2143).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sizov et al. [US PGPUB 2020043230] in view of Kwon et al. [US PGPUB 20170062674] (hereinafter Sizov and Kwon).

Regarding claim 1, Sizov teaches a micro light emitting diode pixel structure, comprising:
a backplane (400, Fig. 7), comprising:
a glass substrate (Para 63); and
a front plane (structure of 400, Fig. 7), comprising:
a metal pad (at least portion of 140 in contact with LED 175, Fig. 7, Para 60) coupled to the backplane (Fig. 7);
a micro light emitting diode device (175, Para 100) bonded to the metal pad (Fig. 7);
a spacer adjacent (130, Para 57, Fig. 7) sidewalls of the micro light emitting diode, the spacer in contact with the metal pad (Fig. 7), and the spacer comprising a high refractive index material (Para 57); and
an insulating layer (134, Para 58) surrounding the spacer (Fig. 7).
Sizov does not specifically disclose the backplane comprising:
an insulating layer disposed on the glass substrate having; and
a pixel thin film transistor circuit disposed in and on the insulating layer, the
pixel thin film transistor circuit comprising a gate electrode and a channel.
However, Sizov depicts a more detail structure of backplane (Fig. 8), and wherein the backplane is a CMOS wafer (Para 63).
Referring to the invention of Li, Li teaches various backplane structures to drive LEDs, wherein the backplane can be a CMOS substrate 210a (Para 67) or a driving substrate 210b (Para 69); wherein the driving substrate 210b comprises a transistor T (Fig. 13).
In view of such teaching by Li, it would have been obvious to a person having ordinary skills in the art to have the device of Sizov use a driving substrate as taught by Li based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).
Furthermore, referring to the invention of Kwon, Kwon teaches a backplane (layer 101/111-117 and all the structures therein, Fig. 2B), comprising:
a glass substrate (101, Para 58) having an insulating layer (111-117) disposed thereon (Para 58-59); and
a pixel thin film transistor circuit (TFT, Para 60, Fig. 2B) comprising a gate electrode (220, Para 59) and a channel (Para 59) disposed in and on the insulating layer (Fig. 2B)
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to implement the device of Sizov include the teachings of Kwon based on the rationale applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819